Order entered July 16, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00498-CR

                       BRADRICK JERMAINE COLLINS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 5
                                   Dallas County, Texas
                          Trial Court Cause No. MA17-18552-F

                                            ORDER
       On April 27, 2018, appellant filed a pro se notice of appeal in this case. The docketing

statement filed with the Court shows appellant did not submit an affidavit of indigency for

review and the clerk’s record contains a waiver of counsel. The clerk’s record shows appellant

represented himself pro se in the trial court proceedings. Appellant is representing himself on

this appeal.

       The reporter’s record was not filed by the due date of May 29, 2018. On June 6, 2018,

the court reporter filed a letter with the Court representing that she was not aware of the request

for the reporter’s record until May 31, 2018, because the request for the record was made to the

wrong court reporter. Additionally, the court reporter informed the Court that appellant had not

yet made arrangements to pay for the reporter’s record.
       On June 28, 2018, following an unrelated abatement, the Clerk of the Court notified

appellant that the reporter’s record had not been filed and directed him to provide the Court,

within ten days, with written verification showing he has paid or arranged to pay the reporter’s

fee or else with written documentation showing he has been found to be entitled to proceed

without payment of costs. On July 2, 2018, appellant filed with the Court a statement of inability

to afford payment of court costs.

       Because there has been no finding regarding whether appellant is entitled to proceed

without payment of costs, we ORDER the trial court to make the following determinations: (1)

whether appellant is indigent; (2) whether appellant is entitled to proceed without payment of

costs; (3) whether appellant is entitled to have the reporter’s record furnished without charge;

and (4) if appellant is not entitled to have the reporter’s record furnished without charge, the date

by which appellant should be required to make acceptable payment arrangements for the

reporter’s record. See TEX. R. APP. P. 37.3(a)(2), (c), 20.2. We further ORDER the trial court to

prepare findings of fact and conclusions of law detailing its determinations.

       We ORDER the trial court to transmit a record of the proceedings, including its written

findings and recommendations, to this Court within THIRTY DAYS of the date of this order.

       This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.

                                                      /s/     LANA MYERS
                                                              JUSTICE